Exhibit 10.1
SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and J. Jay Lobell (“Stockholder”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, Stockholder is the record and beneficial
owner of 173,200 shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that Stockholder enter into
this Agreement and, in order to induce CytRx and Merger Subsidiary to enter into
the Merger Agreement, Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholder.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Stockholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (iii) against any Acquisition Proposal and (iv) against any
agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s charter documents or other action that is intended or
could reasonably be expected to prevent, impede, interfere with, delay, postpone
or discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent). Stockholder further covenants and agrees that
he shall not solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and Steven Kelly (“Stockholder”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, Stockholder is the record and beneficial
owner of 314,301 shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that Stockholder enter into
this Agreement and, in order to induce CytRx and Merger Subsidiary to enter into
the Merger Agreement, Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholder.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Stockholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (iii) against any Acquisition Proposal and (iv) against any
agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s charter documents or other action that is intended or
could reasonably be expected to prevent, impede, interfere with, delay, postpone
or discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent). Stockholder further covenants and agrees that
he shall not solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and Lindsay A. Rosenwald
(“Stockholder”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, Stockholder is the record and beneficial
owner of 1,627,774 shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that Stockholder enter into
this Agreement and, in order to induce CytRx and Merger Subsidiary to enter into
the Merger Agreement, Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholder.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Stockholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (iii) against any Acquisition Proposal and (iv) against any
agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s charter documents or other action that is intended or
could reasonably be expected to prevent, impede, interfere with, delay, postpone
or discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent). Stockholder further covenants and agrees that
he shall not solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.

3



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and Eric Poma (“Stockholder”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, Stockholder is the record and beneficial
owner of 63,160 shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that Stockholder enter into
this Agreement and, in order to induce CytRx and Merger Subsidiary to enter into
the Merger Agreement, Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholder.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Stockholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (iii) against any Acquisition Proposal and (iv) against any
agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s charter documents or other action that is intended or
could reasonably be expected to prevent, impede, interfere with, delay, postpone
or discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent). Stockholder further covenants and agrees that
he shall not solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and Neil Herskowitz (“Stockholder”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, Stockholder is the record and beneficial
owner of 63,043 shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that Stockholder enter into
this Agreement and, in order to induce CytRx and Merger Subsidiary to enter into
the Merger Agreement, Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholder.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Stockholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (iii) against any Acquisition Proposal and (iv) against any
agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s charter documents or other action that is intended or
could reasonably be expected to prevent, impede, interfere with, delay, postpone
or discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent). Stockholder further covenants and agrees that
he shall not solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and Angelo De Caro (“Stockholder”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, Stockholder is the record and beneficial
owner of 30,000 shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholder after the date hereof, being collectively referred to
herein as the “Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that Stockholder enter into
this Agreement and, in order to induce CytRx and Merger Subsidiary to enter into
the Merger Agreement, Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholder.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Stockholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (iii) against any Acquisition Proposal and (iv) against any
agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s charter documents or other action that is intended or
could reasonably be expected to prevent, impede, interfere with, delay, postpone
or discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent). Stockholder further covenants and agrees that
he shall not solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2008, by and among CytRx Corporation, a Delaware corporation (“CytRx”),
CytRx Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of CytRx (“Merger Subsidiary”), and the entities set forth on
Schedule I hereto (each a “Stockholder” and together, the “Stockholders”).
     WHEREAS, concurrently with the execution of this Agreement, CytRx, Merger
Subsidiary and Innovive Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger (as it may be
amended, the “Merger Agreement”), providing for the merger of Merger Subsidiary
with and into the Company (the “Merger”), pursuant to which the Company will
become a wholly owned subsidiary of CytRx;
     WHEREAS, as of the date hereof, the Stockholders are the record and
beneficial owners of shares of common stock, par value $0.001 per share, of the
Company (such shares, together with any other shares of Company common stock
acquired by Stockholders after the date hereof, being collectively referred to
herein as the “Shares”), and the Shares consist of an aggregate of 1,399,129
shares of common stock; and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, CytRx and Merger Subsidiary have required that the Stockholders enter
into this Agreement and, in order to induce CytRx and Merger Subsidiary to enter
into the Merger Agreement, the Stockholders are willing to enter into this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholders.
          (a) Voting; Refrain From Certain Proxy Solicitations. From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, the
Stockholders shall vote their respective Shares (or cause them to be voted) or
(as appropriate) execute written consents in respect thereof, (i) in favor of
the adoption of the Merger Agreement and the approval of the transactions
contemplated thereby, (ii) against any action or agreement (including, without
limitation, any amendment of any agreement) that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
under the Merger Agreement, (iii) against any Acquisition Proposal and
(iv) against any agreement (including, without limitation, any amendment of any
agreement), amendment of the Company’s charter documents or other action that is
intended or could reasonably be expected to prevent, impede, interfere with,
delay, postpone or discourage the consummation of the Merger. Any such vote
shall be cast (or consent shall be given) by the Stockholders in accordance with
such procedures relating thereto so as to ensure that it is duly counted,
including for purposes of determining that a quorum is present and for purposes
of recording the results of such vote (or consent). The Stockholders further
covenant and agree that they shall not solicit proxies or participate in a
solicitation with respect to an Acquisition Proposal.

 



--------------------------------------------------------------------------------



 



          (b) Irrevocable Proxy. Concurrently with the execution of this
Agreement, Stockholder agrees to deliver to CytRx a proxy in the form attached
hereto as Annex A (the “Proxy”), which shall be irrevocable to the extent
provided therein.
          (c) Restriction on Transfer; Other Restrictions. From the date hereof
until any termination of this Agreement in accordance with its terms,
Stockholder shall not directly or indirectly (i) sell, transfer (including by
operation of law), give, pledge, encumber, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, gift, pledge, encumbrance, assignment or other
disposition of, any of the Shares (or any right, title or interest thereto or
therein), (ii) deposit any of the Shares into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any of the Shares, (iii) take any action that would make any
representation or warranty of Stockholder set forth in this Agreement untrue or
incorrect in any material respect or have the effect of preventing, disabling or
delaying Stockholder from performing any of his obligations under this Agreement
or (iv) agree (whether or not in writing) to take any of the actions referred to
in the foregoing clauses of this Section 1(c).
     2. Representation and Warranties of CytRx and Merger Subsidiary. CytRx and
Merger Subsidiary jointly and severally represent and warrant to Stockholder as
follows:
          (a) Due Authorization. This Agreement has been authorized by all
necessary corporate action on the part of each of CytRx and Merger Subsidiary
and has been duly executed by a duly authorized officer of each of CytRx and
Merger Subsidiary.
          (b) Validity; No Conflict. This Agreement constitutes the legal, valid
and binding obligation of each of CytRx and Merger Subsidiary, enforceable
against each of them in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to creditors’ rights generally and by general principles
of equity. Neither the execution of this Agreement by CytRx and Merger
Subsidiary nor the consummation of the transactions contemplated hereby will
result in a breach or violation of the terms of any agreement by which CytRx or
Merger Subsidiary is bound or of any decree, judgment, order, law or regulation
now in effect of any court or other governmental body applicable to CytRx or
Merger Subsidiary.
     3. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to CytRx and Merger Subsidiary as follows:
          (a) Validity; Consents and Approvals; No Conflict. This Agreement
constitutes the legal, valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to creditors’ rights generally and by general principles
of equity. No consents or approvals of, or filings, declarations or
registrations with, any governmental agency are necessary for the performance by
Stockholder of its obligations under this Agreement, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to prevent or materially delay the performance by Stockholder of any
of his obligations under this Agreement. Neither the execution and delivery

2



--------------------------------------------------------------------------------



 



of this Agreement by Stockholder, nor the performance by Stockholder of his
obligations hereunder, will result in a breach or violation of the terms of any
agreement by which Stockholder is bound or of any decree, judgment, order, law
or regulation now in effect of any court or other governmental body applicable
to Stockholder.
          (b) Ownership of Shares. Except as specifically described on Annex B,
Stockholder (i) is the record and beneficial owner of all of the Shares and
(ii) owns all of the Shares free and clear of any proxy, voting restriction,
adverse claim or other Lien (other than proxies and restrictions in favor of
CytRx and Merger Subsidiary pursuant to this Agreement and except for such
transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various states of the United
States). Without limiting the foregoing, except for certain proxies and
restrictions provided for in clause (ii) above, Stockholder has sole voting
power and sole power of disposition with respect to all of the Shares, with no
restrictions on Stockholder’s rights of voting or disposition pertaining thereto
and no Person other than Stockholder has any right to direct or approve the
voting or disposition of any of the Shares. As of the date hereof, Stockholder
does not own, beneficially or of record, any securities of the Company other
than                                          shares of common stock which
constitute the “Shares”.
     4. Termination. This Agreement and the Proxy shall terminate on the first
to occur of (a) the termination of the Merger Agreement in accordance with its
terms and (b) the Effective Time. Notwithstanding the foregoing, (i) nothing
herein shall relieve any party from liability for breach of this Agreement and
(ii) the provisions of this Section 4 and Section 5 of this Agreement shall
survive any termination of this Agreement.
     5. Miscellaneous.
          (a) Action in Stockholder Capacity Only. The parties acknowledge that
this Agreement is entered into by Stockholder in his capacity as owner of the
Shares and that nothing in this Agreement shall in any way restrict or limit any
director or officer of the Company from taking any action in his capacity as a
director or officer of the Company that is necessary for him to comply with his
fiduciary duties as a director or officer of the Company, including, without
limitation, participating in his capacity as a director of the Company in any
discussions or negotiations in accordance with Section 6.03 of the Merger
Agreement.
          (b) Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such costs
and expenses.
          (c) Additional Shares. Until any termination of this Agreement in
accordance with its terms, Stockholder shall promptly notify CytRx of the number
of shares of Company common stock, if any, as to which Stockholder acquires
record or beneficial ownership after the date hereof. Any shares of Company
common stock as to which Stockholder acquires record or beneficial ownership
after the date hereof and prior to termination of this Agreement shall be
“Shares” for purposes of this Agreement. Without limiting the foregoing, in the
event of any stock split, stock dividend or other change in the capital
structure of the Company affecting the Company common stock, the number of
shares constituting “Shares” shall be adjusted

3



--------------------------------------------------------------------------------



 



appropriately and this Agreement and the obligations hereunder shall attach to
any additional shares of Company common stock or other voting securities of the
Company issued to Stockholder in connection therewith.
          (d) Definition of “Beneficial Ownership”. For purposes of this
Agreement, “beneficial ownership” with respect to (or to “own beneficially”) any
securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Exchange Act), including pursuant to
any agreement, arrangement or understanding, whether or not in writing.
          (e) Further Assurances. From time to time, at the request of CytRx and
without further consideration, Stockholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
required to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
          (f) Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement is not intended to and
shall not confer upon any Person other than the parties hereto any rights
hereunder.
          (g) Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties, except
that (i) Merger Subsidiary may assign its rights and interests hereunder to
CytRx or to any wholly owned subsidiary of CytRx if such assignment would not
cause a delay in the consummation of any of the transactions contemplated by the
Merger Agreement and (ii) the rights, interests and obligations of Stockholder
hereunder shall be binding upon Stockholder’s heirs, trustees, executors and
other representatives in the event of Stockholder’s death or incapacity. Subject
to the preceding sentence, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Any purported assignment not permitted under this Section
shall be null and void.
          (h) Amendments. This Agreement may not be amended or supplemented,
except by a written agreement executed by the parties hereto.
          (i) Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

4



--------------------------------------------------------------------------------



 



          (j) Counterparts. This Agreement may be executed in two or more
separate counterparts, each of which shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by the other parties hereto.
          (k) Descriptive Headings. Headings of Sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.
          (l) Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,
          If to CytRx or Merger Subsidiary, to:
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Attention: Steven A. Kriegsman
Facsimile: (310) 826-6139
with a copy (which shall not constitute notice) to:
TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Attention: Dale E. Short, Esq.
Facsimile: (310) 201-4746
          If to Stockholder, to:
                                        
                                        
Facsimile:                     
with a copy (which shall not constitute notice) to:
                                        
                                        
Attention:                     
Facsimile:                     
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

5



--------------------------------------------------------------------------------



 



          (m) Governing Law; Enforcement; Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, applicable to contracts executed in and to be performed entirely
within that State. All actions and proceedings arising out of or relating to
this Agreement shall be heard and determined in any federal or state court
sitting in the State of Delaware, and the parties hereto hereby irrevocably
submit to the exclusive jurisdiction of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The parties hereto agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
          (n) Specific Performance; Injunctive Relief. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any federal
or state court sitting in the State of Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity.
          (o) Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            /s/ J. Jay Lobell       Name:   J. Jay Lobell           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE
OR BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS AGREEMENT.

                  /s/ Beverly Lobell       Beverly Lobell (spouse of J. Jay
Lobell)           

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            /s/ Steven Kelly       Name:   Steven Kelly           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE
OR BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS AGREEMENT.
                                                            
Jennifer Kelly (spouse of               
                                        )

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            /s/ Lindsay A. Rosenwald       Name:   Lindsay A. Rosenwald         
 

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE
OR BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS AGREEMENT.

                  /s/ Rivki Rosenwald       Rivki Rosenwald (spouse of     
Lindsay A. Rosenwald     

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            /s/ Eric Poma       Name:   Eric Poma           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE
OR BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS AGREEMENT.
                                                                       
                                                    (spouse of
                                                                      )

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            /s/ Neil Herskowitz       Name:   Neil Herskowitz           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE
OR BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS AGREEMENT.
                                                                       
                                                    (spouse of
                                                                      )

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer   

            /s/ Angelo De Caro       Name:   Angelo De Caro           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE
OR BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS AGREEMENT.
                                                                       
                                                    (spouse of
                                                                      )

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer     

            CYTRX MERGER SUBSIDIARY, INC.
      By:   /s/ Steven A. Kriegsman         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer     

            THE LINDSAY A. ROSENWALD 2000
IRREVOCABLE TRUST DATED MAY 24, 2000 (DELAWARE)
      By:   /s/ Lester Lipschutz         Name:   Lester Lipschutz       
Title:   Trustee     

            THE LINDSAY A. ROSENWALD RHODE ISLAND
IRREVOCABLE TRUST DATED AUGUST 28, 2001
      By:   /s/ Lester Lipschutz         Name:   Lester Lipschutz       
Title:   Trustee     

7



--------------------------------------------------------------------------------



 



            THE LINDSAY A. ROSENWALD ALASKA
IRREVOCABLE TRUST DATED AUGUST 28, 2001
      By:   /s/ Lester Lipschutz         Name:   Lester Lipschutz       
Title:   Trustee     

            THE LINDSAY A. ROSENWALD NEVADA
IRREVOCABLE INDENTURE OF TRUST DATED JANUARY 6, 2003
      By:   /s/ Lester Lipschutz         Name:   Lester Lipschutz       
Title:   Trustee     

            THE LINDSAY A. ROSENWALD 2000 FAMILY
TRUSTS DATED DECEMBER 15, 2000
      By:   /s/ Lester Lipschutz         Name:   Lester Lipschutz       
Title:   Trustee     

8



--------------------------------------------------------------------------------



 



Schedule I
The Lindsay A. Rosenwald 2000 Irrevocable Trust dated May 24, 2000 (Delaware)
The Lindsay A. Rosenwald Rhode Island Irrevocable Trust dated August 28, 2001
The Lindsay A. Rosenwald Alaska Irrevocable Trust dated August 28, 2001
The Lindsay A. Rosenwald Nevada Irrevocable Indenture of Trust dated January 6,
2003
The Lindsay A. Rosenwald 2000 Family Trusts dated December 15, 2000

 



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June ___, 2008, by and among CytRx, IPI Acquisition Co., a Delaware corporation
and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the Company, as
the same may be amended from time to time, and approval of the transactions
contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June ___, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated:                                         , 2008

     
 
 
                                                                                
[                                                            ]

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.
                                                                       
                                                    (spouse of
                                                                      )

 



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES

 